                Case 5:21-cv-00705 Document 1 Filed 07/24/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION


   CATHERINE ST. ROMAIN,

         Plaintiff,

   vs.                                                      CIVIL ACTION NO. 5:21-cv-705

   ALLSTATE VEHICLE AND
   PROPERTY INSURANCE COMPANY

         Defendant.

                            DEFENDANT'S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES JUDGE:

          Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 Defendant ALLSTATE TEXAS LLOYDS

gives notice and hereby removes this action from the District Court of Bexar County, Texas, to the

United States District Court for the Western District of Texas, San Antonio Division, and in

support thereof would show unto the Court the following:


                                       I. INTRODUCTION

          1.      On June 7, 2021 Plaintiff Catherine St. Romain (hereinafter “Plaintiff”) filed

Plaintiff’s Original Petition (hereinafter “Petition”) in Cause No. 2021CI11284; Catherine St.

Romain v. Allstate Vehicle and Property Insurance Company.; in the 131th Judicial District Court

of Bexar County, Texas (the “State Court Action”).

          2.      Plaintiff’s lawsuit concerns a claim on her homeowner’s insurance policy related

to alleged damage to his property due to alleged wind/hail event in May of 2020. Plaintiff claims

that damages to the home was not properly addressed. Plaintiff’s petition asserts claims for breach

of contract, insurance code violations, deceptive trade practices, breach of good faith and fair

dealing and fraud.
 DEFENDANT’S NOTICE OF REMOVAL                                                              PAGE 1
               Case 5:21-cv-00705 Document 1 Filed 07/24/21 Page 2 of 4




       3.       Allstate demanded a jury trial in state court.


                             II. PROCEDURAL REQUIREMENTS

       5.       Venue is proper in the United States District Court for the Western District of

Texas, San Antonio Division, because the State Court Action is pending within this district and

division. See 28 U.S.C. §1441(a); Also see 28 USC §124(d)(4).

       6.       Pursuant to LR 81, attached hereto as Exhibit A is an Index of Matters. Pursuant

to 28 U.S.C. §1446(a), attached hereto as Exhibit B and C and incorporated by reference is a true

and correct copy of the docket sheet and all documents filed of record with the Court in the State

Court Action including all process, pleadings, and orders served.

       7.       Simultaneously with the filing of this Notice of Removal, Defendant is filing notice

of the removal in the State Court Action pursuant to 28 U.S.C. §1446(a), which is attached hereto

as Exhibit D, and will provide written notice of the filing of this Notice of Removal to all parties

as required by 28 U.S.C. §1446(a).

       8.       Included in this filing are Defendants ‟Disclosure Statement and Certificate of

Interested Parties pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Exhibit E, and

List of All Counsel of Record, Exhibit F. The State Court information is contained in Exhibit G.

                                   III. BASIS FOR REMOVAL

       9.       Removal is proper in this case due to complete diversity.

       10.      This Court has diversity jurisdiction under 28 U.S.C. §§1332(a). Where there is

complete diversity among parties and the amount in controversy exceeds $75,000.00, an action

may be removed to federal court.

A. Diversity




 DEFENDANT’S NOTICE OF REMOVAL                                                               PAGE 2
             Case 5:21-cv-00705 Document 1 Filed 07/24/21 Page 3 of 4




       11.     For the purposes of diversity jurisdiction, a person is considered a citizen of the

state where the person is domiciled. A corporation is considered a citizen of both its state of

incorporation and where it has its principal place of business.

       12.     Per her petition, Plaintiff is domiciled in the state of Texas.

       13.     Defendant, Allstate is an Illinois corporation with its principal place of business in

Illinois. Therefore, complete diversity exists between the Parties.

B. Amount in Controversy

       14.     Plaintiff’s petition asserts on its face it seeks in excess of $185,000.00 in damages.

       16.     Accordingly, the amount in controversy meets and exceeds the federal

jurisdictional minimum of $75,000.00.


                                            IV. Prayer

       WHEREFORE, Defendant removes the State Court Action from Bexar County District

Court, to the United States District Court for the Western District of Texas, San Antonio Division,

so that this Court may assume jurisdiction over the cause as provided by law.

                                                      Respectfully submitted,

                                                      LISA CHASTAIN & ASSOCIATES




                                                      /s/ Michael C. Maus
                                                      MICHAEL C. MAUS
                                                      TBN: 24008803
                                                      811 Louisiana, Suite 2400
                                                      Houston, TX 77002
                                                      HoustonLegal@allstate.com
                                                      (713) 336-2842
                                                      (877) 684-4165 (fax)
                                                      ATTORNEY FOR DEFENDANT
                                                      ALLSTATE


 DEFENDANT’S NOTICE OF REMOVAL                                                               PAGE 3
              Case 5:21-cv-00705 Document 1 Filed 07/24/21 Page 4 of 4




                                    CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served upon

Plaintiff’s counsel on this date.

       Shaun Hodge               via ECF and email
       Hodge Law Firm, PLLC
       Email: shodge@hodgefirm.com




                                                 /s/ Michael C. Maus
                                                 MICHAEL C. MAUS




 DEFENDANT’S NOTICE OF REMOVAL                                                     PAGE 4
